Title: To George Washington from Friedrich Heinrich Scheer, 19 November 1781
From: Scheer, Friedrich Heinrich
To: Washington, George


                  
                     Fridricks Town le 19eme Novr 1781.
                  
                  Votre Excelence aura la grace d’accorder un Passport pour un Officier Lieutenant de Andresohn du Regmt de Prince hereditaire de Hesse d’aller à lanouvelle York pour quelques necessits de prisonniers des gueres hessoises.Avec le plus grand Respect & Sousmission j’ai l’honneur d’etre Votre Excelence tres humble & tres obeissant Serviteur
                  
                     Scheer Heinrich
                  
               